Citation Nr: 1207001	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for left knee disability, gastrointestinal disability, and posttraumatic stress disorder (PTSD).

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A.  Additional Evidence Available

A September 1995 private treatment report noted that the Veteran underwent a barium enema and upper gastrointestinal series in 1983, and that he obtained a second opinion concerning his "nervous stomach" from the Lockwood Medical Center.  

During his November 2008 VA examination for joints, the Veteran reported having received treatment for his left knee from a private physician during the 1970s. 

The records referenced in these treatment reports are not in the Veteran's claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.

B.  Left Knee Disability

In November 2008, the Veteran underwent a VA examination for joints.  The VA examiner provided a medical opinion concerning the Veteran's left knee disability, but failed to provide any supporting rationale for the conclusion reached.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether his current left knee disability is related to his active duty military service.

C.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).

In July 2010, the Veteran submitted a July 2010 private psychiatric evaluation which listed a diagnosis of PTSD.  This evidence has not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

The Veteran failed to respond to the RO's October 2007 request for information and details concerning his alleged in-service stressors; however, the July 2010 private treatment report listed a variety of generic stressors reported by the Veteran.  Specifically, the Veteran reported in-service stressors including the following:  (1) being attacked by ground fire while in an aircraft that was severely damaged as a result; (2) receiving incoming artillery, rocket or mortar fire; (3) having been shot at or receiving small arms fire; (4) seeing dead bodies and seriously injured people; and (5) knowing someone seriously injured or killed.  The July 2010 private treatment report concluded with a diagnosis of PTSD, but failed to not clearly identify the specific in-service stressor(s) to which this condition has been linked.  38 C.F.R. § 4.125(a).

Under these circumstances, the RO should provide the Veteran with another chance to provide additional details concerning his alleged stressors, and then schedule him for a VA examination for PTSD.  See Barr, 21 Vet. App. at 311 (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

D.  Gastrointestinal Disability

The Veteran contends that he developed a gastrointestinal disability during his military service.  A review of his service treatment records revealed treatment for stomach cramps, diarrhea and vomiting in June 1967.  A diagnosis of gastroenteritis was noted.  

Following his discharge from the service, a September 1995 treatment report noted the Veteran's complaints of mild gas, which he described as bloating.  The Veteran indicated that he had severe food poisoning while in Vietnam, and that his symptoms have worsened ever since.  A September 1995 colonoscopy revealed three adenomatous polyps.  Subsequent gastrointestinal treatment revealed diagnoses of diverticulosis of the colon in October 2005, small cysts in his liver and left kidney in December 2006, and a right kidney stone in January 2007.  The Veteran filed his claim seeking service connection for a gastrointestinal disability in September 2007.

Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the he currently has a gastrointestinal disability that is related to his active duty military service.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the conditions on appeal since his discharge from the service in September 1967, including treatment for a gastrointestinal disabilities in 1983, treatment from Lockwood Medical Center around 1983, and treatment for a left knee disability in the 1970s.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran to obtain further details of his alleged stressors in service, including, but not limited to, the approximate date (within a three month range) and place of each stressor(s); the names, ranks, and units of persons involved; and the circumstances of the stressor(s).  The Veteran has reported stressors including the following:  (1) being attacked by ground fire while in aircraft; (2) receiving incoming artillery, rocket or mortar fire while on ground detachment; (3) having been shot at or receiving small arms fire; (4) seeing dead bodies and seriously injured people; and (5) knowing someone seriously injured or killed.

The RO must inform the Veteran that he must be as specific as possible, and also identify potential sources of evidence to corroborate his stressors, such as copies of letters written during service and statements from individuals familiar with his claimed stressors, e.g. former fellow service members, including peers, subordinates, or superiors.  The RO must notify the Veteran that failure to provide such information may result in the denial of his claim.  38 C.F.R. § 3.158 (2011); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Schedule the Veteran for an examination to address the etiology of his current left knee disability.  The claims file, including May 1966 in-service treatment records noting a history of left knee injury while playing football, must be reviewed in conjunction with the examination.  The examiner must also consider the Veteran's statements as to observable symptoms.  For any current left knee disability identified, the examiner is to opine whether such is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's active duty military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  The examination report must include a detailed account of all pathology found to be present.  If the VA examiner concludes that the Veteran currently has PTSD, the VA examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis, including the approximate date and place of each stressor; as well as the names, ranks, and units of persons involved; and the circumstances of the stressor(s).  For any other psychiatric disorder found, the VA examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  Schedule the Veteran for an examination to address the  existence and etiology of any current gastrointestinal disability identified.  The claims file, including in-service treatment records for gastroenteritis in June 1967, must be reviewed in conjunction with the examination.  The examiner must also consider the Veteran's statements as to observable symptoms.  For any current gastrointestinal disability identified, the examiner is to opine whether such is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's active duty military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

7.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal, including consideration of the recent amendments to 38 C.F.R. § 3.304.  Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


